Case 1:20-cv-22471-DPG Document 63-1 Entered on FLSD Docket 10/12/2020 Page 1 of 5




                               EXHIBIT A
Case 1:20-cv-22471-DPG Document 63-1 Entered on FLSD Docket 10/12/2020 Page 2 of 5




                                                     01 October 2020
                     Deadweight       Space        Lift. Capacity           Position      Date Open Planned Direction
                       70.000 mt Scandinavia / Baltic / Continent / UK / North Spain                 (contact: Leer office)
Baltic Harmony       31.700 mt      39.000 cbm        500 mt           North France        07-Oct    Far East
BBC Rainbow          17.550 mt      25.500 cbm        160 mt                Baltic Sea     09-Oct
BBC Volga            17.500 mt      21.500 cbm        160 mt          South Norway         07-Oct
BBC Amethyst         14.350 mt      20.140 cbm        800 mt            French Bay         06-Oct    Continent / ECSA
BBC Amber            14.350 mt      20.140 cbm        800 mt                 Ireland       27-Oct
BBC California       12.700 mt      15.900 cbm        360 mt           North Spain         01-Oct    ECSA
BBC Oklahoma         12.700 mt      15.900 cbm        240 mt                Norway         08-Oct
BBC Oregon           12.700 mt      15.900 cbm        360 mt            Continent          11-Oct
BBC Kentucky         12.580 mt      15.900 cbm        300 mt            Continent          02-Oct    ECSA
BBC Emsland          11.121 mt      14.800 cbm        160 mt            Continent          12-Oct
BBC Naples            9.800 mt      12.800 cbm        120 mt            Continent          09-Oct
BBC Rushmore          9.300 mt      13.100 cbm        700 mt            Continent          05-Oct    Persian Gulf / WC India
BBC Ursa              8.000 mt      11.326 cbm        400 mt                Baltic Sea     04-Oct    WC India / SE Asia / Philippines
                       70.000 mt Mediterranean Sea / Black Sea / North Africa / Red Sea              (contact: Genoa office)
BBC Raise            17.800 mt      25.500 cbm        160 mt                Black Sea      15-Oct    Persian Gulf / WC India
BBC Leda             17.000 mt      19.827 cbm        300 mt           Central Med         25-Oct
BBC Pearl            14.350 mt      20.140 cbm        800 mt                East Med       03-Oct    US Gulf / WCSA
BBC Moonstone        14.350 mt      20.140 cbm        800 mt         Sea of Marmara        31-Oct
BBC Peru             13.500 mt      17.250 cbm        160 mt            West Med           22-Oct    US Gulf / USWC
BBC Alberta          12.700 mt      15.900 cbm        360 mt         Sea of Marmara        12-Nov
BBC Arkhangelsk      12.400 mt      17.600 cbm        500 mt                Black Sea      13-Oct    Continent / Baltic Sea
BBC Brazil           10.872 mt      14.800 cbm        160 mt           Central Med         30-Oct
BBC Destiny           8.000 mt      11.326 cbm        500 mt            West Med           03-Nov
                       70.000 mt West Africa / South Africa / East Africa                            (contact: Genoa office)
BBC Rio              17.550 mt      25.500 cbm        160 mt            East Africa        19-Oct
BBC Ganges           17.000 mt      19.750 cbm        500 mt            Ivory Coast        08-Nov
BBC Ruby             14.350 mt      20.140 cbm        800 mt           South Africa        01-Oct    Australia / SE Asia
BBC Zarate           12.700 mt      15.900 cbm        240 mt           South Africa        09-Oct    Persian Gulf / WC India
BBC Challenger       11.000 mt      14.800 cbm        160 mt                Senegal        03-Oct
BBC Nyhavn            9.800 mt      12.800 cbm        120 mt          Reunion Island       16-Oct
                       70.000 mt Middle East                                                         (contact: Dubai office)
BBC Elbe             17.500 mt      21.500 cbm        160 mt            South India        22-Oct
BBC Plata            12.700 mt      15.900 cbm        240 mt           Persian Gulf        10-Oct    East Med / Black Sea
BBC Georgia          12.700 mt      15.900 cbm        300 mt           Persian Gulf        13-Oct
BBC Russia           12.400 mt      17.600 cbm        500 mt           Persian Gulf        01-Nov
BBC Diamond           8.000 mt      11.326 cbm        500 mt           Persian Gulf        14-Oct    Red Sea / Mediterranean Sea
BBC Germany           7.380 mt      10.675 cbm        500 mt           Persian Gulf        01-Oct    Med Sea / NCSA / US Gulf
BBC Austria           7.380 mt      10.675 cbm        500 mt           Persian Gulf        24-Oct
                       70.000 mt South East Asia / Far East                                          (contact: Singapore office)
Pacific Harmony      31.700 mt      39.000 cbm        500 mt            Singapore          05-Oct    Argentina / North Brazil
Atlantic Harmony     31.700 mt      39.000 cbm        500 mt                 Japan         15-Oct    WCCA / WCSA
Caspian Harmony      31.700 mt      39.000 cbm        500 mt           North China         05-Nov
Huanghai Struggler   31.700 mt      39.000 cbm        500 mt           North China         23-Nov
Case 1:20-cv-22471-DPG Document 63-1 Entered on FLSD Docket 10/12/2020 Page 3 of 5


Caribbean Harmony    31.700 mt     39.000 cbm          500 mt      Japan        01-Dec
BBC Rheiderland      17.550 mt     25.500 cbm          160 mt    Singapore      08-Oct   North China / USEC
BBC Parana           17.000 mt     19.750 cbm          500 mt    Singapore      05-Oct   West Africa / ECSA
BBC Nile             17.000 mt     19.750 cbm          500 mt   North China     11-Oct
BBC Seine            17.000 mt     19.750 cbm          500 mt   North China     12-Oct   Continent / Baltic Sea
BBC Danube           17.000 mt     19.750 cbm          500 mt   South Korea     19-Oct   North Vietnam / USEC
BBC Citrine          14.350 mt     20.140 cbm          800 mt   North China     05-Oct   Vietnam / Thailand
BBC Coral            14.350 mt     20.140 cbm          800 mt     Thailand      08-Oct   South Korea / US Gulf / EC Mexico
BBC Opal             14.350 mt     20.140 cbm          800 mt   North China     02-Nov   South China / SE Asia
BBC Onyx             14.350 mt     20.140 cbm          800 mt      Taiwan       08-Nov
Sider Michelle       12.914 mt     16.200 cbm          160 mt    Hong Kong      02-Oct   Singapore / Persian Gulf
Pelagica             12.700 mt     15.900 cbm          300 mt      Japan        02-Oct   North Vietnam / USEC / Cont
BBC Maryland         12.700 mt     15.900 cbm          300 mt   North China     03-Oct   South Africa / North Brazil
BBC Manitoba         12.700 mt     15.900 cbm          240 mt   South China     04-Oct   Thailand / EC Aust / N Zealand
BBC Carolina         12.700 mt     15.900 cbm          300 mt    Philippines    08-Oct   WC Canada / USWC
BBC Delaware         12.700 mt     15.900 cbm          300 mt   South Korea     10-Oct   SE Asia / NW Australia
ABB Lydia            12.700 mt     15.900 cbm          240 mt      Japan        12-Oct
BBC Virginia         12.700 mt     15.900 cbm          360 mt      Japan        13-Oct   South / West Africa / ECSA
BBC Vermont          12.700 mt     15.900 cbm          300 mt   South China     21-Oct
Jannes               12.700 mt     15.900 cbm          300 mt   North China     23-Oct   US Gulf / EC Mexico
BBC Texas            12.700 mt     15.900 cbm          300 mt     Thailand      24-Oct
Erik                 12.700 mt     15.900 cbm          300 mt   North China     25-Oct
Mercs Passion        12.346 mt     15.800 cbm          160 mt   North China     06-Oct   Red SEA / Med Sea / Continent
Bruce                12.300 mt     17.600 cbm          500 mt   South Korea     03-Oct   US Gulf / EC Mexico
HR Revolution        10.581 mt     13.875 cbm          500 mt   South Korea     06-Oct   Singapore / Bay of Bengal
BBC Kimberley        10.000 mt     15.400 cbm          500 mt      Taiwan       20-Oct
BBC Edge             10.000 mt     15.400 cbm          500 mt      Guam         03-Nov
BBC Norfolk          9.800 mt      12.800 cbm          120 mt   South Korea     09-Oct   WC Canada / WCSA / US Gulf
BBC Mont Blanc       9.300 mt      13.100 cbm          700 mt     EC India      14-Oct
Elite Faith          9.030 mt      13.348 cbm          80 mt    North China     04-Oct   WCCA / USEC / North Brazil
BBC Cape             8.000 mt      11.326 cbm          400 mt   North China     02-Oct   WCCA / US Gulf
BBC Caribbean        6.150 mt       9.500 cbm          120 mt   South Korea     12-Nov
BBC Ocean            6.150 mt       9.500 cbm          120 mt   South China     26-Nov
                       70.000 mt Australia / Oceania                                     (contact: Singapore office)
BBC America          25.861 mt     35.704 cbm          240 mt    S Australia    10-Oct   EC Australia / North China
Kurt Paul            17.500 mt     21.500 cbm          160 mt    S Australia    22-Oct
BBC Emerald          14.350 mt     20.140 cbm          800 mt   New Zealand     21-Nov
Lisa Auerbach        12.700 mt     15.900 cbm          300 mt   EC Australia    01-Oct   South China / South Korea
BBC Newcastle        9.800 mt      12.800 cbm          120 mt   EC Australia    21-Oct
BBC Orion            8.000 mt      11.326 cbm          500 mt   EC Australia    11-Oct   New Zealand
BBC Europe           7.380 mt      10.675 cbm          500 mt   NW Australia    15-Oct
BBC Greenland        7.380 mt      10.675 cbm          500 mt    S Australia    01-Nov
                       70.000 mt Canada including Great Lakes                            (contact: Montreal office)
BBC Hudson           17.500 mt     21.500 cbm          160 mt   Lake Superior   13-Oct   North Africa
BBC Mississippi      17.500 mt     21.500 cbm          160 mt   Lake Superior   17-Oct   NCSA
BBC Thames           17.300 mt     20.000 cbm          120 mt   Lake Superior   15-Oct
BBC Maine            12.700 mt     15.900 cbm          300 mt   Lake Superior   17-Oct   West Mediterranean Sea
BBC Swift            12.300 mt     17.600 cbm          500 mt   Lake Superior   06-Oct
Industrial Skipper   12.300 mt     17.600 cbm          500 mt    EC Canada      14-Oct   US Gulf
BBC Song             12.300 mt     17.600 cbm          500 mt   Lake Superior   16-Oct
Case 1:20-cv-22471-DPG Document 63-1 Entered on FLSD Docket 10/12/2020 Page 4 of 5


BBC Louise           11.800 mt     15.200 cbm       500 mt          Lake Ontario    29-Oct   US Gulf
BBC Eagle            10.000 mt     15.400 cbm       500 mt           Lake Huron     05-Oct   North France
BBC Echo             10.000 mt     15.400 cbm       500 mt             USEC         10-Oct   ECSA
BBC Kibo             9.300 mt      13.100 cbm       700 mt          Lake Superior   24-Oct   Continent / Baltic Sea
BBC Xingang          9.300 mt      13.100 cbm       700 mt          Lake Superior   09-Nov
BBC Direction        8.000 mt      11.326 cbm       500 mt          Lake Superior   16-Oct
BBC Dolphin          8.000 mt      11.326 cbm       500 mt          Lake Superior   21-Oct
                       70.000 mt USA / Central America / Caribbean Sea / NCSA                (contact: Houston office)
BBC Valparaiso       25.861 mt     35.704 cbm       240 mt            US Gulf       12-Nov
BBC Regalia          17.800 mt     25.500 cbm       160 mt            US Gulf       13-Oct   Mediterranean Sea
BBC Rhonetal         17.550 mt     25.500 cbm       160 mt            US Gulf       08-Nov
Sjard                17.500 mt     21.500 cbm       160 mt            US Gulf       05-Oct   USEC / West Africa
BBC Congo            17.000 mt     19.750 cbm       500 mt            US Gulf       23-Oct   Continent / Norway
BBC Mekong           17.000 mt     19.827 cbm       300 mt            US Gulf       09-Nov
BBC Topaz            14.350 mt     20.140 cbm       800 mt             ECCA         03-Oct   West Africa
BBC Sapphire         14.350 mt     20.140 cbm       800 mt            US Gulf       20-Nov
BBC Tennessee        12.700 mt     15.900 cbm       360 mt             NCSA         02-Oct   Med Sea / WC India / PG
BBC Florida          12.700 mt     15.900 cbm       300 mt            US Gulf       02-Oct   ECSA
BBC Utah             12.700 mt     15.900 cbm       360 mt             USEC         05-Oct   Australia / New Caledonia
BBC Campana          12.700 mt     15.900 cbm       240 mt             NCSA         11-Oct   Far East
BBC Quebec           12.700 mt     15.900 cbm       240 mt            US Gulf       23-Oct   USEC / EC Canada
Leanne Auerbach      12.700 mt     15.900 cbm       300 mt            US Gulf       12-Nov
BBC Missouri         12.580 mt     15.900 cbm       300 mt           WC Mexico      16-Oct   Far East
BBC St. Petersburg   12.400 mt     17.600 cbm       500 mt            US Gulf       02-Oct
Zea Servant          12.300 mt     17.600 cbm       500 mt            US Gulf       16-Oct
BBC Jade             12.000 mt     17.200 cbm       160 mt            US Gulf       02-Oct   WCSA
BBC Everest          9.300 mt      13.100 cbm       700 mt            US Gulf       03-Oct   ECCA / Continent / Norway
BBC Fuji             9.300 mt      13.100 cbm       700 mt            US Gulf       03-Oct   Mediterannean Sea
BBC Vesuvius         9.300 mt      13.100 cbm       700 mt            US Gulf       05-Oct   Mediterranean Sea
BBC Olympus          9.300 mt      13.100 cbm       700 mt            US Gulf       26-Nov
BBC Century          8.000 mt      11.326 cbm       400 mt             USEC         14-Oct
BBC Gdansk           7.700 mt      9.900 cbm        240 mt            US Gulf       10-Nov
BBC Asia             7.380 mt      10.675 cbm       500 mt             USEC         01-Oct   USWC / Far East
BBC Africa           7.380 mt      10.675 cbm       500 mt            US Gulf       04-Nov
BBC Pacific          6.150 mt      9.500 cbm        120 mt            US Gulf       03-Oct   Med / Persian Gulf / WC India
BBC Romania          4.325 mt      6.250 cbm        120 mt            US Gulf       13-Oct
                       70.000 mt East Coast South America                                    (contact: Sao Paulo office)
BBC Rio Grande       17.300 mt     20.000 cbm       120 mt          North Brazil    04-Oct   Great Lakes
BBC Aquamarine       14.350 mt     20.140 cbm       800 mt          South Brazil    01-Oct   West Africa / PG / WC India
BBC Michigan         12.700 mt     15.900 cbm       300 mt          South Brazil    05-Oct   South Africa / PG / WC India
BBC Arizona          12.700 mt     15.900 cbm       300 mt          South Brazil    08-Oct   River Plate / US Gulf
Frieda               12.700 mt     15.900 cbm       300 mt           Argentina      11-Oct   Far East
BBC Rosario          12.700 mt     15.900 cbm       240 mt          South Brazil    15-Oct
Miena Desgagnes      12.400 mt     17.600 cbm       500 mt          North Brazil    09-Oct   US Gulf
BBC Scandinavia      7.380 mt      10.675 cbm       500 mt          South Brazil    07-Oct   NCSA / US Gulf
BBC Switzerland      7.380 mt      10.675 cbm       500 mt          South Brazil    10-Oct   Continent
BBC Marmara          6.150 mt      9.500 cbm        120 mt          South Brazil    18-Oct
                       70.000 mt West Coast South America                                    (contact: Lima office)
BBC Reef             17.800 mt     25.500 cbm       160 mt              Chile       04-Oct   South/ SE Africa
Pia                  12.700 mt     15.900 cbm       300 mt              Chile       06-Oct   US Gulf
Case 1:20-cv-22471-DPG Document 63-1 Entered on FLSD Docket 10/12/2020 Page 5 of 5


 Lily Auerbach         12.700 mt     15.900 cbm            240 mt                  Peru          08-Oct
 BBC Dart              8.000 mt      11.326 cbm            500 mt                  Chile         02-Oct   US Gulf
                         70.000 mt Employed on a long-term basis
 Daxia                 56.800 mt     71.635 cbm            4x36mt
 BBC Neptune           37.300 mt     48.930 cbm            4x30mt
 Jan                   21.413 mt      1.577 teu            3x40mt
 BBC Weser             17.500 mt     21.500 cbm            160 mt
 Taiga Desgagnes       17.500 mt     21.500 cbm            160 mt
 BBC Rhine             17.300 mt     20.000 cbm            120 mt            Mediterranean Sea
 Nordika Desgagnes     17.000 mt     19.750 cbm            500 mt
 Norderoog             16.900 mt      1.368 teu            2x45mt
 Langeness             16.900 mt      1.368 teu            2x45mt
 Petkum                16.900 mt      1.368 teu            2x45mt
 Julius                16.900 mt      1.368 teu            2x45mt
 Hooge                 16.900 mt      1.368 teu            2x45mt
 Wybelsum              16.900 mt      1.368 teu           gearless
 Suederoog             16.900 mt      1.368 teu            2x45mt
 Rosaire A Desgagnes   12.700 mt     15.900 cbm            240 mt
 Sedna Desgagnes       12.700 mt     15.900 cbm            360 mt
 Zelada Desgagnes      12.700 mt     15.900 cbm            360 mt
 Claude A Desgagnes    12.700 mt     15.900 cbm            300 mt
 Acadia Desgagnes      11.350 mt     14.267 cbm             80 mt
 BBC Nagasaki          9.800 mt      12.800 cbm            120 mt
 BBC Bangkok           8.000 mt      11.500 cbm            170 mt
 BBC Bergen            8.000 mt      11.500 cbm            170 mt
 BBC Brisbane          8.000 mt      11.500 cbm            170 mt
 BBC Balboa            8.000 mt      11.500 cbm            170 mt
 BBC Belem             8.000 mt      11.500 cbm            170 mt
 BBC Bahrain           8.000 mt      11.500 cbm            170 mt
 BBC Livorno           7.800 mt      12.200 cbm            160 mt
 BBC London            7.800 mt      12.200 cbm            160 mt
 BBC Lisbon            7.800 mt      12.200 cbm            160 mt
 BBC Lima              7.800 mt      12.200 cbm            160 mt
 BBC Lagos             7.800 mt      12.200 cbm            160 mt
 BBC Polonia           7.700 mt       9.900 cbm            240 mt
 BBC Kwiatkowski       7.700 mt       9.900 cbm            240 mt
 BBC Magellan          6.150 mt       9.500 cbm            120 mt
 BBC Adriatic          6.150 mt       9.500 cbm            120 mt
 Hollum                6.150 mt       9.500 cbm            120 mt
 Geise                 4.325 mt       6.250 cbm            120 mt


Contact Details                    http://www.bbc-chartering.com/informations/contact.html
                                   chartering."city"@bbc-chartering.com

                                   (for project cargo transport enquiries)

                                   bulk.leer@bbc-chartering.com

                                   (for bulk cargo transport enquiries)
